DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
        The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections – 35 USC § 101
1.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. For example, independent Claim 1 directed to an abstract idea of “A method of causing a voice application to be performed on a party's local device, comprising: selecting a voice application to be performed for a party; and causing the voice application to be performed for the party by a voice applications agent that is located, at least in part, on the party's local device.” Pong one: the claim is directed to mental processes, since the limitation of selecting a voice application such as “a media file” from a list of media files, these files are displayed by a device (mobile device), a user can look at the his/her mobile for selecting a media file from a list of media files, and that causing the media file to be played/performed, so the user can listen to the media file. Pong two: the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The claim does not recite steps of a performing the limitations by an algorithm or mathematical correlations/manipulations. The claims do not include additional steps/elements that are sufficient to amount to significantly more than the judicial exception because all the steps recited as limitations within Claim 1 can be performed by a person with the help of computer elements. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim Rejections - 35 USC § 102
2.       The following is appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
           A person shall be entitled to a patent unless - 
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

         Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Silvera et al (Pub. No.: US 2006/0206339 A1)
               Consider claim 1, Silvera clearly shows and discloses a method of causing a voice application to be performed on a party's local device, comprising: selecting a voice application to be performed for a party (the user authorizes download of a new media content file or file set to the device, the media content synchronizer adds the name of the content to the media content library. The name added might be constructed by the user in some embodiments whereby the user types in the name using an input device and method such as may be available on a smart telephone. The synchronizer makes sure that the content is stored and available for playback) (paragraph: 0037; fig. 4, label 401); and causing the voice application to be performed for the party by a voice applications agent that is located, at least in part, on the party's local device (the new media selection is ready for voice-enabled access whereupon the user may utter the name to locate and execute the selection for playback) (paragraphs: 0038; fig. 3, label 303 and fig. 4, labels: 403 and 405).                            
                                             
Conclusion                 
          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656